Citation Nr: 0316064	
Decision Date: 07/15/03    Archive Date: 07/22/03

DOCKET NO.  02-04 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable disability evaluation for a 
shell fragment wound scar on the right arm.  

2.  Entitlement to an increased disability rating for a shell 
fragment wound scar on the right scapula, currently evaluated 
as 10 percent disabling.  

3.  Entitlement to a compensable disability evaluation for a 
shell fragment wound scar on the right side of the trunk.  


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from October 1965 
to October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In that decision, the RO granted a 
compensable disability evaluation of 10 percent, effective 
from October 2000, for the service-connected shell fragment 
wound scar on the veteran's right scapula.  In addition, the 
RO denied compensable disability ratings for the 
service-connected shell fragment wound scar on the veteran's 
right arm as well as the shell fragment wound scar on the 
right side of his trunk.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained.  

2.  The service-connected shell fragment wound scar on the 
veteran's right arm is manifested by complaints of pain and 
tenderness, with objective evaluation findings of tenderness, 
intermittent pain, and no loss of motion or function.  

3.  The service-connected shell fragment wound scar on the 
veteran's right scapula is manifested by complaints of pain 
and tenderness, with objective evaluation findings of 
tenderness and no loss of motion or function.  

4.  The service-connected shell fragment wound scar on the 
right side of the veteran's trunk has not been shown by 
objective evaluation findings to be symptomatic.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating of 
10 percent, but no higher, for the service-connected shell 
fragment wound scar on the right arm have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 3.321(b)(1) (2002); and 38 C.F.R. § 4.118, Diagnostic 
Codes 7804 and 7805, effective prior to, and since, 
August 30, 2002.  

2.  The criteria for a disability rating greater than 
10 percent for the service-connected shell fragment wound 
scar on the right scapula have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321(b)(1) (2002); 
and 38 C.F.R. § 4.118, Diagnostic Codes 7804 and 7805, 
effective prior to, and since, August 30, 2002.  

3.  The criteria for a compensable disability rating for the 
service-connected shell fragment wound scar on the right side 
of the trunk have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 3.321(b)(1) (2002); and 38 C.F.R. 
§ 4.118, Diagnostic Codes 7804 and 7805, effective prior to, 
and since, August 30, 2002.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); and Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In a letter dated in July 2001, the April 2002 
statement of the case, and a March 2003 letter, the RO 
informed the veteran and his representative of the recent 
passage of the VCAA, the old and new criteria used to 
adjudicate his increased rating claims, the type of evidence 
needed to substantiate these issues, as well as the specific 
type of information necessary from him.  As such, VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran.  In 
fact, twice during the current appeal, and specifically in 
July 2001 and in March 2003, the veteran has stated that he 
has no further evidence or argument to submit and that he is 
not aware of any additional sources of treatment records.  
Furthermore, the veteran was recently accorded a VA skin 
examination during the current appeal.  As such, the Board 
finds that VA has met the requirements of the VCAA and its 
implementing regulations and will proceed to address the 
veteran's increased rating claims based upon a complete and 
thorough review of the pertinent evidence associated with his 
claims folder.  

Factual Background

According to the service medical records, in May 1967, the 
veteran sustained superficial shrapnel wounds to the right 
upper area of his back, right arm, and right hip.  These 
wounds were treated with debridement during an approximately 
one-week hospitalization.  Upon return from leave, all of the 
veteran's wounds had healed satisfactorily, and he was 
discharged to duty.  

In March 1968, the veteran underwent a physical examination, 
at which time he reported having sustained shrapnel wounds to 
his right arm, right side, and back.  This evaluation 
reflected the presence of a one by four inch longitudinal 
scar just above his right elbow laterally, a three-and-a-half 
inch scar over his right flank above his ilium crest, and a 
two-and-a-half inch circular scar over his right scapula.  
The examiner noted that these scars were not considered to be 
disabling.  No change in these scars was indicated at the 
September 1968 separation examination.  

In October 1968, the veteran was discharged from active 
military duty.  In July 1969, he underwent VA examinations.  
A neurological evaluation demonstrated the presence of three 
visible well-healed scars in the lateral aspect of the 
veteran's right upper arm in the proximal 1/3rd (measuring 
eight by two centimeters) and extending obliquely across the 
arm, an oblique well-healed and not depressed scar (measuring 
six by two centimeters) at the superior border of the right 
iliac crest in the midaxillary line, and a circular 
well-healed scar (measuring four by four centimeters) at the 
medial border and in the mid-1/3rd of the right scapula.  In 
pertinent part, the examiner diagnosed superficial and 
well-healed shrapnel wounds of the right arm, right scapula, 
and right side.  

In July 1969, the veteran also underwent a VA orthopedic 
examination, at which time he reported that "whatever metal 
scraps remained in the wound had been removed [and that] . . 
. he [had] . . . none left" and that he experienced light 
discomfort in his right shoulder if he leans up against 
something.  A physical examination reflected the presence of 
an almost circular scar just at the lower pole of the right 
scapular below the spinus process with no disability 
demonstrated as well as a two-and-a-half by two-and-a-half 
superficial scar on the posterolateral aspect of the right 
arm which was approximately three or four inches above the 
elbow with no muscle damage.  The examiner diagnosed gunshot 
wounds of the right shoulder and right arm with no muscle 
damage and no disability.  

In a September 1969 rating decision, the RO granted service 
connection for shrapnel wound scars of the right arm, right 
scapula and right side of the trunk and assigned 
noncompensable evaluations.  

Thereafter, in February 2001, the veteran sought VA 
treatment, in pertinent part, for complaints of right elbow 
pain.  A physical examination demonstrated a superficial 
wound over the back of the veteran's abdomen and a deep scar 
over his right elbow.  

On the same day in July 2001, the veteran underwent three VA 
examinations by the same examiner.  Specifically, the report 
of the VA general medical evaluation notes that the veteran 
sustained a shrapnel injury during an enemy attack in 
Vietnam.  The examiner noted that the veteran had full range 
of motion of his right arm.  In pertinent part, the examiner 
diagnosed well-healed scar on the right arm with intermittent 
pain.  

At a VA muscles examination conducted on the same day in July 
2001, the veteran described a burning sensation over his 
right shoulder.  The physical evaluation demonstrated no 
limitation of motion, a well-healed scar over the right arm, 
and no loss of strength (upon comparison to his right arm).  
In pertinent part, the examiner diagnosed status post 
shrapnel wound affecting the right arm.  

At a VA scars examination completed on the same day in July 
2001, the veteran provided no symptoms.  A physical 
evaluation of the veteran's scars demonstrated tenderness, 
positive adherence, normal texture, no ulceration or 
breakdown of the skin, no elevation, mild depression in the 
right arm (upon comparison to the left arm), mild underlying 
tissue loss, no inflammation, no edema, and no keloid, normal 
scar color.  The examiner expressed his opinion that the 
veteran had no limitation of function which was scar-related.  
The examiner then diagnosed a scar on the right arm and right 
upper back in the shoulder area with no loss of motion, 
function, or complication.  



Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2002).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2002).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2002).  

Review of the claims folder in the present case indicates 
that the RO has evaluated the veteran's service-connected 
scars under the appropriate diagnostic codes which rate 
impairment resulting from tender and painful scars as well as 
scars which limit the function of the part(s) affected.  
Before specifically addressing the question of an increased 
rating assigned to the veteran's service-connected scars, the 
Board acknowledges that the schedular criteria by which some 
skin disorders and scars are rated changed during the 
pendency of the veteran's appeal.  See 67 Fed. Reg. 
49590-49599 (July 31, 2002) (effective August 30, 2002) to be 
codified at 38 C.F.R. § 4.118.  Therefore, adjudication of an 
increased rating claim for the veteran's service-connected 
scars must also include consideration of both the old and the 
new criteria.  Karnas v. Derwinski, 1 Vet.App. 308 (1991).  
This rule of adjudication requires that the criteria most 
favorable to the veteran's claim be used.  Id.  

According to the criteria in effect prior to August 30, 2002, 
evidence that superficial scars are tender and painful on 
objective demonstration resulted in the assignment of a 
10 percent disability rating.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2002).  A higher evaluation cannot be assigned 
under this Diagnostic Code.  Id.  

Further, prior to August 30, 2002, other types of scars could 
have been rated based upon the limitation of function of the 
part(s) affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2002).  A higher evaluation cannot be assigned under this 
Diagnostic Code.  Id.  

According to the new schedular requirements, which became 
effective on August 30, 2002, superficial scars which are 
painful on examination warrant the grant of a 10 percent 
disability rating.  38 C.F.R. § 4.118, Diagnostic Code 7804, 
effective August 30, 2002.  A superficial scar is one that is 
not associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Note 1 following Diagnostic Code 7804, effective 
August 30, 2002.  A higher disability evaluation cannot be 
awarded under this Diagnostic Code.  38 C.F.R. § 4.118, 
Diagnostic Code 7804, effective August 30, 2002.  

Throughout the current appeal, the veteran has asserted that 
his service-connected scars are more severe than the current 
evaluations indicates.  In particular, the veteran has 
described tenderness and pain in these scars and has also 
asserted that he has problems lifting heavy objects with his 
right arm.  

The veteran's descriptions of this service-connected 
pathology are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, however, 
the veteran's descriptions of his service-connected scars 
must be considered in conjunction with the clinical evidence 
of record as well as the pertinent rating criteria.  

The Board acknowledges the veteran's complaints regarding his 
service-connected scars.  Specifically, the shell fragment 
wound scar on the veteran's right arm is manifested by 
tenderness, intermittent pain, and no loss of motion or 
function.  The objective evaluation finding of tenderness 
supports a grant of a compensable rating of 10 percent for 
this service-connected disability under the pertinent 
regulatory requirements in effect prior to August 30, 2002.  
See, 38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  A 
higher rating for this disability cannot be assigned under 
the relevant criteria in effect prior to, and after, 
August 30, 2002.  See, 38 C.F.R. § 4.118, Diagnostic 
Codes 7804 and 7805, effective prior to, and since, 
August 30, 2002.  

However, the objective findings shown on recent evaluations 
do not support the veteran's claims for increased ratings for 
the service-connected scars on his right scapula or the right 
side of his trunk.  In this regard, the Board notes that the 
recent pertinent medical evidence of record indicates that 
the shell fragment wound scar on the veteran's right scapula 
is manifested by tenderness but no loss of motion or 
function.  Significantly, a rating greater than 10 percent 
cannot be assigned under the pertinent regulatory 
requirements in effect prior to, and since, August 30, 2002.  
See, 38 C.F.R. § 4.118, Diagnostic Codes 7804 and 7805, 
effective prior to, and since, August 30, 2002.  

With regard to the service-connected shell fragment wound 
scar on the right side of the veteran's trunk, the Board 
notes that, according to the recent medical evidence of 
record, the veteran has not sought treatment for this 
disability.  Furthermore, he did not describe any complaints 
pertinent to this particular scar at the recent VA 
examinations.  In fact, the medical evidence of record does 
not support a determination that the veteran's 
service-connected shell fragment wound scar on the right side 
of his trunk is tender or painful or results in limitation of 
motion of his right hip.  As such, the Board must conclude 
that a compensable rating for this disability is not 
warranted.  See, 38 C.F.R. § 4.118, Diagnostic Codes 7804 and 
7805, effective prior to, and since, August 30, 2002.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2002).  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002).  

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (the Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (the Board may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).  

A complete and thorough review of the claims folder in the 
present case indicates that the RO has provided the 
extraschedular provisions of 38 C.F.R. § 3.321(b)(1) and has 
made a determination that the veteran's increased rating 
claims do not meet the criteria for submission to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service.  In this regard, the Board finds no evidence 
of an exceptional disability as manifested by related factors 
such as marked interference with employment or frequent 
hospitalizations associated with the veteran's 
service-connected scars.  Specifically, it is not shown by 
the evidence of record that the veteran required any recent 
hospitalization for these service-connected disabilities.  
Also, the overall picture presented by the evidence in the 
claims folder did not actually reflect "marked 
interference" in employment due specifically to these 
service-connected disorders.  

In the absence of evidence presenting such exceptional 
circumstances, the Board finds that the RO did not err in 
failing to refer the veteran's increased rating claims for 
his service-connected scars to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for consideration of the extraschedular provisions of 
38 C.F.R. § 3.321(b)(1).  These disabilities are 
appropriately rated under the schedular criteria.  


ORDER

A compensable disability rating of 10 percent for the shell 
fragment wound scar on the right arm is granted, subject to 
the provisions governing the payment of monetary benefits.  

A disability rating greater than 10 percent for a shell 
fragment wound scar on the right scapula is denied.  

A compensable disability rating for a shell fragment wound 
scar on the right side of the trunk is denied.  


REMAND

By the November 2001 rating action, the RO denied the issue 
of entitlement to service connection for residuals of a head 
injury, to include headaches.  Also in November 2001, the RO 
notified the veteran of the decision.  In the substantive 
appeal (to the increased rating claims) which was received at 
the RO in April 2002, the veteran stated that he sustained a 
head injury during his active military duty in Vietnam and 
that he has continued to experience headaches since that 
in-service accident.  The Board construes this statement from 
the veteran to be an expression of his disagreement with the 
RO's November 2001 denial of his claim for service connection 
for residuals of a head injury, to include headaches.  A 
complete and thorough review of the claims folder indicates 
that a statement of the case regarding this service 
connection claim has not been issued.  As such, a remand is 
required to accord the RO such an opportunity.  See, 
Manlincon v. West, 12 Vet. App. 328 (1999).  

Accordingly, this case is REMANDED to the RO for the 
following action:  

The RO should furnish the veteran and his 
representative a statement of the case 
regarding the issue of entitlement to 
service connection for residuals of a 
head injury, to include headaches, and 
should inform them of the requirements 
necessary to perfect an appeal.  
38 C.F.R. § 19.26 (2002).  If the veteran 
perfects his appeal by timely submitting 
a substantive appeal, the case should be 
returned to the Board for further 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court Of Appeals For Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

